NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-DEC-2019
                                            07:59 AM




                        NO. CAAP-XX-XXXXXXX
                IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI'I

                      JMH, Plaintiff-Appellee,
                                 v.
                      JCH, Defendant-Appellant

        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-D NO. 11-1-2089)

              ORDER DENYING MOTION FOR RECONSIDERATION
       (By:    Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon consideration of Plaintiff-Appellee JMH's Motion
for Reconsideration filed on December 4, 2019, the papers in
support and the record and files herein,
          IT IS HEREBY ORDERED that said motion is denied.
          DATED: Honolulu, Hawai'i, December 10, 2019.